Citation Nr: 0522102	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-29 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for acid reflux 
disease.  

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to connection for skin cancer of the face and 
arms, to include as due to herbicide exposure.  

5.  Entitlement to service connection for peripheral vascular 
disease, claimed as venous duplex of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, denying service connection for 
hypertension, acid reflux disease, diverticulitis, skin 
cancer of the face and arms due to herbicide exposure, and 
peripheral vascular disease (claimed as venous duplex of the 
lower extremities).  

Notation is made that the veteran was scheduled to undergo an 
RO hearing in June 2004, to which he failed to report.  
Pursuant to the veteran's request, he was afforded a hearing 
before the Board, sitting at Las Vegas, Nevada, in May 2005.  
At that proceeding, additional documentary evidence was 
received into the record with a waiver for its initial 
consideration by the RO.  

In his notice of disagreement, received by the RO in 
September 2003, the veteran advanced claims of entitlement to 
secondary service connection for hypertension and acid reflux 
disease, which he attributed to his service-connected post-
traumatic stress disorder.  Such matters have not to date 
been fully developed for the Board's consideration, and as 
they are not within the Board's jurisdiction for review at 
this time, they are referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  There is no showing of current disablement of the veteran 
due to skin cancer of the face or arms.

2.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to 
hypertension, acid reflux disease, diverticulitis, and 
peripheral vascular disease, competent evidence of a nexus 
between any of the foregoing and the veteran's period of 
service or any event thereof, including herbicide exposure, 
is lacking.  


CONCLUSION OF LAW

Hypertension, acid reflux disease, diverticulitis, multiple 
skin cancers of the face and hands, and peripheral vascular 
disease were not incurred in or aggravated by military 
service, nor may cardiovascular-renal disease, including 
hypertension, or a malignant tumor of the skin be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to VA's duties 
when processing claims for benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  As part 
of this notice, VA has undertaken to tell claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b)(1).  
Written notice of the foregoing was furnished by the RO to 
the veteran through its January 2003 and December 2004 
letters to him.  To that extent, VA's duties established by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, VA has made use of its resources to assist the 
veteran in the development of his claim, including obtaining 
all pertinent record of medical treatment compiled by VA, as 
well as administrative and medical records of the Social 
Security Administration.  In addition, the veteran was 
afforded one or more VA medical examinations in connection 
with the matters herein at issue.  Thus, it is concluded that 
all assistance due the veteran has been rendered to him.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that the Court did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  Here, the VCAA was 
enacted prior to the initial RO adjudication and full notice 
of the VCAA did not occur prior to entry of the initial RO 
action.  However, full written notice of the VCAA was 
provided in December 2004, followed by readjudication of the 
claims in February 2005 and notice to the veteran, as 
required by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran-claimant under 
Bernard v. Brown, 4 Vet.App. 384 (1993).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claims Presented

In hearing testimony and other statements on file, the 
veteran argues that his claimed disorders originated in 
service or are otherwise the result of his period of active 
duty.  In this regard, he claims  that his blood pressure was 
initially elevated in service in or about 1969 or 1970, 
although it did not require treatment until 1975.  
Allegations are also advanced, to the effect that his acid 
reflux disease is related to inservice throat trauma, based 
on an incident in April 1966 in which a gun was held to his 
trachea by another serviceman.  His peripheral vascular 
disease is reportedly the result of an explosion of an enemy 
rocket, the effects of which damaged his legs from his waist 
to his toes.  He further contends that the colitis for which 
he was treated in service is one and the same as the 
diverticulitis noted postservice.  Lastly, he avers that 
there was present in service cancerous skin lesions of his 
face and arms which he attributes to herbicide exposure 
occurring in Vietnam.  

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet.App. 247, 253 (1999).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as cardiovascular-renal disease, 
including hypertension, or a malignant tumor, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313.  

If a veteran was exposed to an herbicide agent during active 
military service, certain diseases, such as chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, multiple myeloma, Non-Hodgkin's lymphoma, or 
soft-tissue sarcoma. shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) must 
have become manifest to a degree of 10 percent or more at any 
time after service, with the exception that chloracne or 
other acneform disease consistent with chloracne, or 
porphyria cutanea tarda must be manifest to a degree of 10 
percent or more from the last herbicide exposure.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing regulations, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Records provided by the service department reflect that the 
veteran was wounded in combat, to include a gunshot wound of 
the right side of the head in July 1967.  Punji stick wounds 
of the left hand and left foot were also sustained by him in 
June 1967.  Such wounds resulted in the award of the Purple 
Heart Medal with two Oak Leaf Clusters.  It is also shown 
that the veteran was awarded the Combat Action Ribbon.  On 
the basis of the foregoing, there is no question that the 
veteran engaged in combat with the enemy, and, as such, the 
provisions of 38 U.S.C.A. § 1154 are for application in this 
instance.  

The record further reflects that the veteran served on active 
duty in Vietnam with the United States Army.  Pursuant to 
38 C.F.R. § 3.307(a)(6)(iii), he is therefore presumed to 
have been exposed to one or more herbicide agents during his 
tour of duty in Vietnam, in the absence of affirmative 
evidence to the contrary.  

Service medical records do not specifically denote the 
presence of disability due to hypertension, acid reflux 
disease, diverticulitis, skin cancers of the face or arms, or 
peripheral vascular disease.  Such records indicate that, in 
April 1968, the veteran was treated for a contusion of the 
trachea, following an incident in which his trachea was 
struck by a rifle barrel.  In November 1968, he was referred 
for evaluation with provisional diagnoses of colitis and a 
redundant colon; the examination which followed yielded a 
diagnosis of a probable functional bowel syndrome.  On his 
separation examination in November 1968, the veteran 
complained of chest pressure or pain, as well as stomach or 
intestinal trouble, but denied having high blood pressure.  
No pertinent abnormality was shown on clinical or laboratory 
examination at that time.  

Postservice, there is no showing of hypertension, ulcer 
disease, or a malignant skin tumor within the one-year period 
immediately following the veteran's discharge from service in 
November 1968.  Many years after service, medical treatment 
for various disorders, including hypertension, 
gastroesophageal reflux disease, diverticulosis of the colon, 
lipomas of the arms, actinic and seborrheic keratoses, 
rosacea, peripheral vascular disease, and deep venous 
phlebitis, is initially shown.  There is no showing of skin 
cancer of the veteran's face or hands.  The only indication 
even suggesting the presence of skin cancer is found in an 
October 2000 VA nursing note, indicating that the veteran had 
phoned about his concerns that a skin lesion near his right 
temple was cancerous.  In response, the nurse contacted the 
VA's Dermatology Clinic, which reported that the lesion was 
but precancerous and that the veteran could wait to be 
evaluated by his primary physician at his next scheduled 
appointment.  Findings from examination at the time of that 
appointment did not include reference to any cancerous lesion 
of the face or arms, nor was any evidence of skin cancer of 
the face or hands demonstrated objectively at any time prior 
thereto or subsequently.  

As to those disorders for which there is a showing of current 
disablement, there is nonetheless absent from the record 
competent evidence linking any of those entities to the 
veteran's period of service or any event thereof, including 
any claimed injury, or incident of herbicide exposure.  No 
medical professional provides findings or opinions to that 
effect.  Rather, it is only the veteran that voices opinions 
about the relationship of his claimed disabilities to his 
period of active duty and certain incidents thereof.  
Pursuant to 38 U.S.C.A. § 1154, the Board cannot deny the 
occurrence of an inservice injury sustained in combat; 
however, the occurrence of an inservice injury is not 
dispositive in this instance, as there must be a showing, 
pursuant to Hickson, of current disability and linkage 
between such disability and the inservice injury.  Here, 
competent evidence of a nexus to service is totally lacking.  
Only the veteran himself has offered opinions linking his 
hypertension, acid reflux disease, diverticulitis, and 
peripheral vascular disease to service, and the record does 
not reflect that the veteran has the requisite medical 
background or training so as to render competent his opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

In the absence of a showing of skin cancer of the face or 
arms, or a nexus between claimed hypertension, acid reflux 
disease, diverticulitis, and peripheral vascular and the 
veteran's service, a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities.  Accordingly, the appeal must be denied in its 
entirety.  In reaching this decision the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection, such statute is not for application 
in this instance.


ORDER

Service connection for hypertension, acid reflux disease, 
diverticulitis, skin cancers of the face and arms, and 
peripheral vascular disease is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


